DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section titled “Claim Objections”, with respect to claims 23-24, 31, 38, 40 and 41-42 have been fully considered and are persuasive.  The objection of claims 23-24, 31, 38, 40 and 41-42 has been withdrawn. 
Applicant’s arguments, see section titled “Claim Rejections Under 35 U.S.C. § 103”, with respect to claim 31 have been fully considered and are persuasive.  The rejection of claim 31 has been withdrawn. 

Claim Objections
Claim(s) 33 is/are objected to because of the following informalities:  change “n” in line 5 to “in”.  Appropriate correction is required.
Claim(s) 38 is/are objected to because of the following informalities:  change “clock” in line 5 to “clock of said end device”.  Appropriate correction is required.
Claim(s) 42 is/are objected to because of the following informalities:  delete “-“ in line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-43 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 23, claim 23 has been amended to now recite “a group acknowledgement for all the uplink frames (ULF) (from the plurality of end devices which in one embodiment may not all be in a group) sent broaden (e.g., omission of a feature) or narrow the breadth of the claim limitations”. Claim 41 recite similar limitations of claim 23 and is thus rejected under similar rationale. Claim 43 recite similar limitations of claim 
Regarding claim 28, claim 28 has been amended to now recite “the period P separating first group reception window instances for said group”. Claim 23 recites that for each group (which includes said group), defining instances of a group reception window and the instances of a group reception window (which appears to be different from the first group reception window instances for said group) being separated by a period P. Applicant does not provide support for this limitation nor has the Examiner found support for this limitation.
Regarding claim 31, claim 31 has been amended to remove “when said end device has received from the server a message allocating the end device to a group” to perform programming limitations. This would appear to show that the programming limitations occur regardless of the end device being allocated to a group or not and thus in one embodiment the end device is not allocated to a group then performing the programming limitations. Furthermore, Applicant has amended claim 31 to remove “when said end device is allocated to a group” to perform receiving in multicast limitations. This would appear to show that the receiving in multicast occur regardless of the end device being allocated to a group or not and thus in one embodiment the end device is not allocated to a group then performing the receiving in multicast limitations. Furthermore, Applicant has amended claim 31 to remove “when said end device is not allocated to a group” to perform receiving in unicast limitations. This would appear to show that the receiving in unicast occur regardless of the end device being allocated to a group or not and thus in one embodiment the end device is allocated to a group then performing the receiving in unicast limitations. Applicant does not provide support for these 
Regarding claim 42, Applicant has amended this claim to now recite “first group…all the uplink frames sent by end device in the group during a period P”. Applicant does not provide support for this limitation nor has the Examiner found support for this limitation.
Regarding claim 43, Applicant has removed “sent by end devices in the group” and thus it would appear that each group acknowledgment is not for every end device in a group. It is noted that MPEP 2163.05 states “The failure to meet the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, commonly arises when the claims are changed after filing to either broaden (e.g., omission of a feature) or narrow the breadth of the claim limitations”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 23-43 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, it is unclear what “said instance of the group reception window” in lines 17 and 19-20 are referring to since there are instances of a group reception window in claim 
Claim 23 recites the limitations “the uplink frames (ULF) sent during the period P” in lines 18-19.  There is insufficient antecedent basis for these limitations in the claim. Claims 24-30 and 40 fails to resolve the deficiency of claim 23 and are thus rejected under similar rationale. Claims 24-30 and 39-40 fails to resolve the deficiency of claim 23 and are thus rejected under similar rationale.
Regarding claim 24, it is unclear what “the group acknowledgement” in lines 7-8 is referring to since claim 23 recites two “group acknowledgment” in lines 11 and 18. Claims 26-29 fails to resolve the deficiency of claim 24 and are thus rejected under similar rationale.
Regarding claim 25, it is unclear what “the group acknowledgement” in lines 5-6 is referring to since claim 23 recites two “group acknowledgment” in lines 11 and 18. 
Claim 27 recites the limitation "the group reception window instances for said group" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claims 28-29 fails to resolve the deficiency of claim 27 and are thus rejected under similar rationale.
Regarding claim 30, it is unclear what “the group acknowledgement” in lines 1-2 is referring to since claim 23 recites two “group acknowledgment” in lines 11 and 18.
Claim 31 recites the limitations “the group acknowledgement for all uplink frames” in line 18 "said uplink frames for end devices not allowed to the group" in lines 22-23.  There is insufficient antecedent basis for this limitation in the claim. Claims 32-38 fails to resolve the deficiency of claim 31 and are thus rejected under similar rationale.
Claim 35 recites the limitation "the period P separating group reception window instances for said group" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 38, it is unclear what “the group acknowledgment” in lines 1-2 is referring to since there is a group acknowledgment in claim 31 line 11 and line 18. Lastly, it is unclear what “said group acknowledgement” in line 12 is referring to since there are multiple group acknowledgements, the group acknowledgement in line 11 or 18 of claim 31 or the group acknowledgement in line 10 of claim 38.
Regarding claim(s) 41, the boundaries of “creating…allocating…”, “defining…”, “receiving uplink frames…”, “acknowledging the uplink frames received in a downlink…” and “acknowledging the uplink frames received in unicast mode” is/are unclear because the claim(s) does not provide a discernable boundary on what performs the function(s). The recited function(s) does not follow from the structure recited in the claim, i.e., circuitry, so it is unclear whether the function(s) requires some other structure or is simply a result of operating the server in a certain manner. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim(s). See MPEP 2173.05(g) for more information. It is suggested to change “configured for” to “configured to” and removing “ing” from the above limitations.
Regarding claim 42, it is unclear what “said instance of the group reception window” in line 19 is referring to since there are multiple instances of the group reception window in claim 42. Furthermore, it is unclear what “the end device” in line 20 is referring to since there are multiple instances of “end device” in claim 42. Furthermore, it is unclear what “said uplink frames” in line 21 is referring to since there are multiple instances of “uplink frames” in claim 42.
Claim 42 recites the limitation "the uplink frames sent by end device in the group" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim(s) 42, the boundaries of “transmitting…”, “programming…”, “receiving in multicast mode…” and “receiving in unicast mode…” is/are unclear because the claim(s) does not provide a discernable boundary on what performs the function(s). The recited function(s) does not follow from the structure recited in the claim, i.e., circuitry, so it is unclear whether the function(s) requires some other structure or is simply a result of operating the end device in a certain manner. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim(s). See MPEP 2173.05(g) for more information. It is suggested to change “configured for” to “configured to” and removing “ing” from the above limitations.
Regarding claim 43, it is unclear what the numerous “the end device” throughout claim 43 are referring to, the “end device” in line 2 of claim 43 or the “end device” linked to a respective “end device” in “each of the end devices comprises circuitry configured for”. Furthermore, it is unclear what “the uplink frames” in line 5 and 17 are referring to since there are multiple instances of uplink frames in claim 41. Furthermore, it is unclear what “the instances of the group reception window” in lines 10-13 and 15-16 are referring to, one in claim 41 or 43. Furthermore, it is unclear what “said uplink frames” in lines 15 and 20 are referring to since there are multiple instances of uplink frames in claim 41. Furthermore, it is unclear what “said instances of the group reception window” in line 18 is referring to since there are multiple instances of instances of the group reception window in claim 41 and 43.
Regarding claim(s) 43, the boundaries of “transmitting…”, “programming…”, “receiving in multicast mode…” and “receiving in unicast mode…” is/are unclear because the claim(s) does 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152.  The examiner can normally be reached on 9:30 A.M - 6 P.M. ET M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER P CHAU/Primary Examiner, Art Unit 2476